Judge WELKER,
in charging the jury, made the following points:
-First. To convict the defendant, it must appear that Lundy, the carrier, was. at the time stricken down by the defendant, in charge of the mail to deliver on the train, and was there with it to deliver and receive the mail to be carried to the postoffice.
Second. That the defendant knew that he was at the depot for that purpose, as such carrier.
Third. That the passage of the mail was obstructed or retarded by the act of the defendant, and that he willfully did the act that obstructed or retarded the mail.
Fourth. The intent may be shown by the result of the act itself, under the rule that a man intends the reasonable result of his acts.
Fifth. That where the act which creates and causes the obstruction is itself unlawful, the intention to obstruct will be imputed to their author, although the attainment of other ends may have been his primary object.